DETAILED ACTION
This Office Action is in response to application 17/245659 filed on 04/30/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19, of U.S. Patent No. 11,023,128 (Patent ‘128).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below. In the chart below, claim 1 is exemplary. Claims 13 and 20 
Instant Application 17/245,659
Patent No. 11,023,128
1. A method comprising: determining, based on a request to execute a storage volume event on a virtual storage volume providing data storage distributed across a plurality of storage devices, that the storage volume event is configured to change an amount of storage being utilized in the virtual storage volume; 

determining, based on the determination that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume, that a utilization of a storage capacity of the virtual storage volume satisfies a utilization watermark threshold; and 

adjusting, based on the determination that the utilization of the storage capacity of the virtual storage volume satisfies the utilization watermark threshold, the storage capacity of the virtual storage volume by a step parameter that specifies an amount of change to the storage capacity
1. A method comprising: receiving a request to execute a storage volume event at a designated compute node, the designated compute node implemented on a computing device that includes a processor and memory, the storage volume event specifying an action to be performed on a virtual storage volume, the virtual storage volume providing data storage space distributed across a plurality of storage devices; 

determining whether a current utilization parameter associated with the storage volume event requires adjusting the storage capacity of the virtual storage volume based on the following parameters: minimum capacity, maximum capacity, high utilization watermark, low utilization watermark, and a step parameter, wherein the step parameter specifies the amount of change to the storage capacity, wherein the determining occurs each time after receiving a request to execute a storage volume event; executing the storage volume event by performing the specified action on the virtual storage volume; and 

based on a determination as to whether the current utilization parameter associated with the storage volume event falls above or below a predetermined threshold, adjusting the storage capacity of the virtual storage volume to increase or decrease the storage capacity, wherein adjusting storage capacity can include moving the storage data from one storage device to another.

claims 1, 13, 20, of the instant Application and claims 1, 11, 19, of the Patent ‘128 reveals that claims 1, 11, 19, of Patent ‘128 are simply a species of the broader genus claims 1, 13, 20, of the instant Application and thus claims 1, 11, 19, of Patent ‘128 anticipates the claims of the instant application.  
Hence, claims 1, 13, 20, of the instant Application are generic to the species of the invention covered by claims 1, 11, 19, of the Patent ‘128.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘128.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dippenaar et al. (US 2017/0222890) in view of Anwar et al. (US 2016/0094410).
Regarding claim 1, Dippenaar disclosed:
A method comprising: 
determining, based on a request to execute a storage volume event on a virtual storage volume (Paragraph 19, storage clients sending various I/O requests to storage volume 130), that the storage volume event is configured to change an amount of storage being utilized in the virtual storage volume(Paragraph 20, scaling event has been detected)(Paragraph 19, file system manager 150 at storage clients 140 send various I/O requests to storage volume 130 as part of utilizing storage volume for the file system implemented at storage clients 140. Paragraph 20, a scaling event is detected according to a scaling policy for the storage volume, the scaling policy includes one or more conditions that trigger various…actions to scale the storage volume 130. The storage volume may be scaled to increase in size, decrease in size, and redistribute storage resources for the storage volume differently (i.e., changing the amount of storage));
(Paragraph 52, available storage capacity) of the virtual storage volume satisfies a utilization watermark threshold (Paragraph 52, the scaling policy included in the request defines one or more conditions. The scaling policy may define different thresholds or alarms as well as the resulting scaling actions if met or triggered. The amount of available storage capacity at the storage volume may have a floor and a ceiling (i.e., utilization watermark threshold) which if exceeded, cause the amount of storage capacity in the storage volume to be increased (e.g., in the case of falling above the threshold) or reduced (e.g., in the case of falling below the threshold) accordingly); and 
adjusting, based on the determination that the utilization of the storage capacity of the virtual storage volume satisfies the utilization watermark threshold, the storage capacity of the virtual storage volume (Paragraph 52, if the amount of available storage capacity is exceeded, cause the amount of storage capacity in the storage volume to be increased (e.g., in the case of falling above the threshold) or reduced (e.g., in the case of falling below the threshold) accordingly) by a step parameter that specifies an amount of change to the storage capacity (Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased or decreased).
While Dippenaar disclosed provisioning the storage volume and having a plurality of storage resources (Paragraph 47), Dippenaar did not explicitly disclose providing data storage distributed across a plurality of storage devices.
(Paragraph 43, scalable metering data store system is implemented and instantiated on the same set of VMs (i.e., storage devices) that are used to provide SaaS. Paragraph 45, sharding is utilized where data is stored across multiple machines (i.e., distributed) to support deployments).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar with Anwar because the references involve memory allocation, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage space distributed across a plurality of devices of Anwar with the teachings of Dippenaar in order to provide benefits such as efficiency, resource consolidation, and support for SLAs (Anwar, Paragraph 3).
	Regarding claims 13, 20, the claims are substantially similar to claim 1 and only differ in statutory class. Claim 13 a processor and a memory (Dippenaar, Paragraph 64, processors and memory). Claim 20 recites one or more non-transitory machine readable media (Dippenaar, Paragraph 64, computer readable storage medium). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Dippenaar and Anwar disclosed:
	wherein: the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume comprises determining that the virtual storage event is configured to consume storage (Dippenaar, Paragraph 52, if the available storage capacity ceiling is exceeded (i.e., consuming storage), the amount of storage capacity in the storage volume to be increased).
	Regarding claim 3, the limitations of claim 2 have been addressed. Dippenaar and Anwar disclosed:
	wherein: the adjusting the storage capacity of the virtual storage volume by the step parameter comprises increasing the storage capacity of the virtual storage volume by the step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be increased).
	Regarding claims 4, 14, the limitations of claims 1, 13, have been addressed. Dippenaar and Anwar disclosed:
	wherein: the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume comprises determining that the virtual storage event is configured to release storage (Dippenaar, Paragraph 20, redistributing storage resources based on a scaling event. Paragraph 52, if the amount of available storage capacity is exceeded, cause the amount of storage capacity in the storage volume to be increased or reduced (i.e., released) accordingly).
	Regarding claims 5, 15, the limitations of claims 4, 14, have been addressed. Dippenaar and Anwar disclosed:
	wherein: the adjusting the storage capacity of the virtual storage volume by the step parameter comprises decreasing the storage capacity of the virtual storage volume by the step parameter (Dippenaar, Paragraph 52, the scaling policy defines a rate or an amount (i.e., step parameter) at which a storage volume can be decreased).
Regarding claim 6, the limitations of claim 1 have been addressed. Dippenaar and Anwar disclosed:
	wherein: the method is selectively executed after a designated number of storage volume events are executed on the virtual storage volume (Dippenaar, Paragraph 52, the performance characteristics of the storage volume, such as the number if I/O operations per second may trigger the scaling policy).
	Regarding claims 7, 16, the limitations of claims 1, 13, have been addressed. Dippenaar and Anwar disclosed:
	wherein: the adjusting the storage capacity comprises moving storage data from one storage device to another (Dippenaar, Paragraph 20, redistributing storage resources based on a scaling event).
	Regarding claims 8, 17, the limitations of claims 1, 13, have been addressed. Dippenaar and Anwar disclosed:
	wherein: the request is to execute the storage volume event on a designated compute node that includes a container engine application executed by an operating system, the container engine application providing a standardized platform for the instantiation and execution of one or more containerized applications (Dippenaar, Paragraphs 25-26, virtual compute service (i.e., container engine application) offers various compute instances to clients. A virtual compute instance comprises one or more servers with specified computational capacity and a specified software stack (e.g., a particular version of an operating system) (i.e., standardized platform) which runs on top of the hypervisor. Paragraph 34, client encompasses applications such as…any application that makes use of compute instances. Paragraph 56, providing a script or executable that an operating system can perform the update to the file system (i.e., standardized)).
	Regarding claims 9, 18, the limitations of claims 8, 17, have been addressed. Dippenaar and Anwar disclosed:
	wherein: the one or more containerized applications comprise a storage driver configured to manage the virtual storage volume (Dippenaar, Paragraph 21, file system manager (i.e., storage driver) sends I/O requests to utilize the scaled storage volume in network based data store).
	Regarding claim 10, the limitations of claim 8 have been addressed. Dippenaar and Anwar disclosed:
	wherein: the designated compute node is one of a plurality of compute nodes forming a distributed storage cluster (Anwar, Paragraph 43, scalable metering data store system is implemented and instantiated on the same set of VMs (i.e., storage devices) that are used to provide SaaS. Paragraph 45, sharding is utilized where data is stored across multiple machines (i.e., distributed storage cluster) to support deployments).
	For motivation, please refer to claim 1.
	Regarding claims 11, 19, the limitations of claims 1, 13, have been addressed. Dippenaar and Anwar disclosed:
	further comprising: adjusting the step parameter based on the adjusted storage capacity of the virtual storage volume (Dippenaar, Paragraph 56, indicating the scaling event to the storage client. The indication including information or parameters to perform resize operations at the storage client for the file system, such as by providing the amount of storage that is increased or decreased at the storage volume. Paragraph 58, the increase provides the number of additional data blocks or pages of storage space allocated to the scaled storage volume).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dippenaar et al. (US 2017/0222890) in view of Anwar et al. (US 2016/0094410) and Holm-Peterson et al. (US 2010/0218131).
Regarding claim 12, the limitations of claim 1 have been addressed. Dippenaar and Anwar did not explicitly disclose:
	further comprising: executing the virtual storage event; wherein the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume 27comprises measuring the amount of change of the storage being utilized in the virtual storage volume before and after the execution of the virtual storage event.
	However, in an analogous art, Holm-Peterson disclosed further comprising: executing the virtual storage event; wherein the determining that the storage volume event is configured to change the amount of storage being utilized in the virtual storage volume 27comprises measuring the amount of change of the storage being utilized in the virtual storage volume before and after the execution of the virtual storage event (Paragraphs 24, 34, facilitating user interaction for moving items of one storage location to another storage location. For example, users can drag and drop content of a half empty bin into another half empty bin. Paragraph 41, a pending move section is displayed when a user moves the contents of a bin to another bin, presenting details about the move. As such, it is shown how the move affects each bin by displaying the product is moved from bin C to bin Z while the remaining bins keep the same amount (i.e., after the execution). Paragraph 57, Figure 4, showing bins with bin 404 being selected and associated product bins 406, 408, 410, and 412 (i.e., storage volumes) are presented. The visualization 400 presents item capacities, the bar charts, for each of the associated bins. Figure 4 showing that bin 406 is half empty and bin 410 is full (i.e., storage being utilized before the event).
	One of ordinary skill in the art would have been motivated to combine the teachings of Dippenaar and Anwar with Holm-Peterson because the references involve allocation of storage, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring before and after of Holm-Peterson with the teachings of Dippenaar and Anwar in order to provide ongoing guidance as to what items should be moved to a location that optimizes outbound or inbound handling and processing (Holm-Peterson, Paragraph 44).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451   
                                                                                                                                                                                                     /Chris Parry/Supervisory Patent Examiner, Art Unit 2451